Citation Nr: 0127459	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for arthritis of the 
shoulders.

5.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for arthritis of 
the cervical and lumbar spine, the knees, and the shoulders; 
and denied an increased rating for PTSD.  

The issues of entitlement to service connection for arthritis 
of the knees and the shoulders will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met. 

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and engaged in combat with the enemy.  

3.  The veteran has provided credible testimony which is not 
contradicted by his service records, that he continuously 
jumped from helicopters with heavy equipment on his back 
while serving in the Republic of Vietnam.  

4.  Current medical evidence indicates that the veteran has 
arthritis of the cervical spine and the lumbar spine as a 
result of duties related to his combat service.  

5.  The veteran's PTSD is characterized by intrusive 
thoughts, nightmares, difficulty with sleeping, and mild to 
moderate occupational and social impairment; he has not 
demonstrated more severe symptoms such as circumstantial 
speech, panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, and impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  Arthritis of the lumbar spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.126, 4.132, Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

With regard to the issues of entitlement to service 
connection for arthritis of the lumbar spine and cervical 
spine, and entitlement to an increased rating for PTSD, all 
relevant evidence has been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid these claims.  Furthermore, he was afforded the 
appropriate VA examinations and provided the opportunity to 
present personal testimony at a videoconference hearing 
before the undersigned Member of the Board in September 2001.  
Accordingly, the Board finds that VA's duties set forth in 
the VCAA have been substantially complied with on these 
issues, and no useful purpose would be served by remanding 
this case to the RO for additional consideration of the new 
law.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The record reflects that the veteran served in the Republic 
of Vietnam with the 1st Cavalry Division (Airmobile) and 
attended a four-week combat leadership school.  His 
separation record (DD Form 214) shows that his awards and 
decorations include the Combat Infantryman Badge, the Air 
Medal and the Army Commendation Medal.  The citation for the 
Air Medal shows that he participated in more than 25 aerial 
missions over hostile territory between October 1966 and June 
1967.  

Hence, it may be conceded that the veteran engaged in combat 
with the enemy.  Prior to his Vietnam service, the veteran 
was seen for knee pain on a number of occasions during 
training and he provided a history of preservice injury to 
the knees (falling off a hay truck in 1965).  There was no 
objective evidence of arthritis or other abnormalities to 
account for the complaints.  His service medical records do 
not document any treatment for injuries related to the neck, 
back, knees, and shoulders; and arthritis of these joints was 
not diagnosed upon separation examination.  

At his videoconference hearing before the undersigned Member 
of the Board in September 2001, the veteran testified that he 
served as an infantryman and that his duties in Vietnam 
included jumping out of helicopters on the ground or hovering 
(5-6 feet from the ground, or 8-10 feet) during air assaults.  
The veteran estimated that he made 200-300 such jumps during 
service.  Additionally, he made the jumps while carrying 
heavy equipment on his back.  The Board finds this testimony 
to be credible, and in accordance with 38 U.S.C.A. § 1154(b), 
accepts the veteran's assertions regarding his jump history 
which cannot be disassociated from circumstances contemplated 
by § 1154(b).  

A June 1996 radiographic report showed that the veteran had 
generalized lumbar disc disease with posterior spurring at 
L3-4.  A July 1997 MRI report indicated that the veteran had 
broad-based osseous spurring at C5-6 with some lateral 
encroachment of the right neural foramina; and central 
annular disc bulge at C3-4.  In a July 2000 letter, Laurence 
H. Altshuler, M.D., related that the veteran had degenerative 
disc disease of the cervical and lumbosacral spine.  Dr. 
Altshuler concluded that the veteran's current disabilities 
associated with his cervical and lumbosacral spine were 
initiated and exacerbated by the jumps he was required to 
perform during his active military service.  Dr. Altshuler 
stated that certainly impact from "parachuting" can cause 
significant trauma to the neck, back and joints.  

Based on this evidence, the Board concludes that the veteran 
has satisfied the requirements to establish service 
connection.  He has presented credible lay evidence of an 
injury or event in service, medical evidence of a current 
disabilities, and medical evidence of a nexus between the 
current disabilities and the in-service event, i.e., the 
persistent jumping from helicopters required at least in part 
during combat duty.  Although Dr. Altshuler apparently 
assumed the veteran's "jumps" or repetitive trauma in 
service were as a parachutist rather and those associated 
with helicopter assaults, the record does not suggest that 
the distinction would alter Dr. Altshuler's opinion.  
Consequently, service connection for arthritis of the 
cervical spine and the lumbar spine is warranted.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet. App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).  

The veteran's PTSD is currently rated 30 percent disabling 
under Diagnostic Code (DC) 9411.  Under the General Rating 
Formula for Psychoneurotic Disorders, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

To warrant a 100 percent disability rating, there must be 
evidence of total occupational and social impairment due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411 (2001).  

The veteran has disagreed with the RO's determination that he 
was not entitled to a rating in excess of 30 percent for his 
service-connected PTSD, and initiated this appeal.  At a VA 
psychiatric examination in January 2000, the veteran reported 
decreased sleep, and increased nightmares about his combat 
experiences.  Mental status evaluation revealed that he was 
alert and oriented in all spheres, although he had a sad 
affect.  His thought process was goal directed, and his 
insight and judgment were good.  He demonstrated slight 
impairment in memory but his attention and concentration were 
good.  He denied hallucinations or delusions and there was no 
evidence of psychosis.  He also denied suicidal or homicidal 
ideation.  PTSD was diagnosed.  It was noted that a recent 
stressor included his separation from his wife.  His Global 
Assessment of Functioning (GAF) score was assessed at 65.  VA 
outpatient treatment reports dated November 1999 to March 
2000 show that the veteran attended PTSD group meetings.  

At a subsequent VA psychiatric examination in November 2000, 
the veteran related that he had one or two nightmares per 
week about Vietnam.  He averaged about four hours of sleep 
per night, although he took naps during the day.  He also 
noted intrusive thoughts during the day and some 
irritability.  He stated that he believed his dysfunction 
from his PTSD symptoms had remained consistent and had not 
gotten better or worse.  Clinical evaluation revealed that 
the veteran was fully oriented; his mood and affect were 
appropriate although he appeared to be slightly down.  There 
were no signs of hallucinations, delusions, or a thought 
disorder.  His memory was functioning adequately; he was able 
to perform serial seven's quickly and accurately.  His 
cognitive functioning was intact.  He maintained good eye 
contact.  He denied suicidal or homicidal ideation or intent.  
PTSD was diagnosed, and his GAF score was assessed at 60.  

At his videoconference hearing in September 2001, the veteran 
testified that he attended one-on-one counseling for his PTSD 
once every four to six months.  He had been prescribed 
medication; however, it typically made him sick and he didn't 
find that it improved his condition at all.  He continued to 
have bad dreams about his Vietnam experiences, and he had 
difficulty sleeping regularly.  He was highly irritable and 
began to notice some memory loss.  He did not have a group of 
friends with whom he associated although he had recently 
joined the Masons and The American Legion.  

The criteria to determine the correct score on the GAF scale 
are found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score between 51 and 60 contemplates moderate 
symptoms with moderate difficulty in social, occupational, or 
school functioning.  A score between 61 and 70 contemplates 
mild symptoms with only some difficulty in social, 
occupational, or school functioning.  The GAF score is 
probative evidence for VA rating purposes because it 
indicates a person's ability to function in the areas of 
concern in rating disabilities for VA purposes.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Based on the evidence of record, the Board finds that the 
current clinical evidence does not reveal a disability 
picture that warrants a rating in excess of 30 percent.  Upon 
VA examinations in January and November 2000, the examiner 
concluded that the veteran exhibited only mild to moderate 
symptoms associated with his PTSD.  The evidence did not 
reflect occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking to warrant a 50 percent rating.  

Rather, symptoms such as depressed mood, chronic sleep 
impairment and mild memory loss contemplated by the current 
30 percent rating appear consistent with recent examination 
findings.  The evidence is not in equipoise so as to trigger 
the benefit-of-the-doubt rule in the veteran's favor as to 
this issue.  Accordingly, the Board concludes that the claim 
for an increased rating for PTSD must be denied.  


ORDER

Service connection for arthritis of the cervical spine is 
granted.

Service connection for arthritis of the lumbar spine is 
granted.

An increased rating for PTSD is denied.  


REMAND

As noted above, the VCAA was recently signed into law.  In 
light of this amended law, which is more favorable to the 
veteran than the prior law, the Board finds that additional 
development, particularly an examination and medical opinion, 
are warranted on the remaining issues before a final Board 
decision.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  Furthermore, it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision on these issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The Board finds that the current record does not satisfy the 
heightened duty to assist law set forth in the VCAA.  In 
particular, the Board notes that, the veteran has been 
diagnosed with osteoarthritis of the knees and impingement 
syndrome of the shoulders by his private physician, Dr. 
Altshuler.  However, Dr. Altshuler did not refer to X-ray 
reports to confirm the diagnoses or otherwise elaborate on 
the bases for his diagnostic conclusions in his July 2000 
report.  At a VA general medical examination in January 2000, 
the examiner noted that X-rays of the right knee in November 
1999 did not show any evidence of degenerative joint disease.  
Furthermore, there are no X-ray studies pertaining to the 
left knee and the shoulders currently in the file.  In order 
to establish service connection, there must be medical 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability there can be no valid claim).  
Accordingly, the Board finds that the veteran should be 
afforded an appropriate VA medical examination, including X-
rays or other appropriate diagnostic tests, to verify the 
presence of arthritis in these joints on the possible 
relationship to service.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
have been met, to include the names and 
addresses of any medical care providers 
who have treated the veteran recently for 
arthritis of the knees and shoulders.  If 
appropriate, the RO should assist the 
veteran in requesting any such pertinent 
evidence, including any available 
diagnostic reports from Dr. Altshuler.  

2.  The RO should also ensure that any 
recent VA hospitalization and outpatient 
records for the veteran pertaining to 
treatment for the knees and shoulders are 
associated with the claims folder.  

3.  If the RO is unable to obtain 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records, and 
any further action to be taken by VA with 
respect to the claim.  

4.  Upon completion of the above, the 
veteran should be afforded a VA medical 
examination to determine whether he 
currently has arthritis of the knees and 
shoulders.  All tests deemed necessary by 
the examiner must be conducted, and the 
clinical findings and reasoning which 
form the basis of the opinions requested 
should be clearly set forth.  The claims 
folder with a copy of this Remand should 
be made available to the examiner prior 
to the examination, in order that he or 
she may review pertinent aspects of the 
veteran's service and medical history.  
In particular the examiner should review 
the veteran's account of his jump history 
in service as detailed on pp. 9-12 of his 
September 2001 hearing transcript.  

After examination and review of the 
record, the examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If 
further examinations are required for any 
of these questions to be answered they 
should be scheduled accordingly.  

(a)  Does the veteran currently have 
arthritis (or some other joint 
disorder) of the knees and 
shoulders?  Please list all clinical 
diagnoses and indicate whether X-ray 
or other diagnostic reports confirm 
the presence of any of these 
conditions.  

(b)  Is it at least as likely as not 
(50 percent likelihood or greater) 
that any currently diagnosed 
disorders of the knees and shoulders 
is/are related to the veteran's 
military service, and in particular 
his history of jumping from 
helicopters during combat duty?  To 
the extent possible, the examiner 
should provide the medical rationale 
for the opinion.  

5.  When the above development has been 
completed, the RO should review the 
record and readjudicate the claims.  If 
any of the determinations remain adverse, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, and given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

